Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 10-11, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strachan et al. – WO 2017/155544 A1 and further in view of Xia et al – “Memristive Crossbar Arrays for Brain-Inspired Computing.

In regards to claim 1, Strachan discloses a circuit, comprising: 

an array of analog elements programmed to calculate node values of a neural network, wherein the nodes values are output by the array of analog elements and calculated in accordance with rules to reduce an energy function associated with the neural network; and (Strachan abstract and figure 1 disclose a crossbar array used calculate node values. Para. [0011] cites “furthermore, memristors may also behave as an analog component with variable conductance.” These two things teaches an array of analog elements to calculate node values. And paragraph [0050] teaches determining minimum energy of neural network.) 

However Strachan fails to explicitly disclose a circuit element coupled to the array of analog elements, the circuit element programmed to permit a noise signal to effect the calculated node values such that the energy function associated with the neural network converges towards a global minimum and modifies the calculated node values output by the array of analog elements.

Xia discloses a circuit element coupled to the array of analog elements, the circuit element programmed to permit a noise signal to effect the calculated node values such that the energy function associated with the neural network converges towards a global minimum and modifies the calculated node values output by the array of analog elements. (Xia page 312 second paragraph teaches “The intrinsic stochasticity of memristive switching behaviour, on the other hand, can be a useful feature in emulating biological systems, in which stochasticity is believed tohave a key role in the error-tolerance and robustness of computing with low-precision and ‘noisy’ devices. In addition, a minor degree of noise in device states is beneficial for applications equivalent to an optimization problem as it helps the computing system to escape from local minima and reach the global minimum. This has been experimentally confirmed recently17, implying that memristors with their intrinsic noise might be more suitable for neural computing rather than memory or storage applications.” This suggest that allowing intrinsic noise from memrisitors does effect node values as it allows the neural network converge towards a global minimum.)
It would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Strachan with that of Xia in order to permit noise to effect node values as both references deal with the use of neural network using crossbar arrays and the benefit of doing so it allow the system to escape local minimums and reach the global minimum as disclose by Xia on page 312 second paragraph.

In regards to claim 7, Strachan in view of Xia discloses the circuit of claim 1, wherein the noise signal comprises a noise signal intrinsically generated by the array of analog elements. (Xia page 312 second paragraph teaches the use of noise in device states, which would noise intrinsic to the analog elements.)

In regards to claim 10, Strachan in view of Xia discloses the circuit of claim 1, wherein the array of array of analog elements comprises one of: a memristor crossbar array, a memristor bipolar array, phase-change memory (PCM), Flash cells, and magnetoresistive random access memory (MRAM).  (Strachan para. [0011] cites “In a memory structure, a crossbar array of memory  devices having memristors may be used.)

In regards to claim 11, Strachan in view of Xia discloses the circuit of claim 1, wherein the modified node values are updated in accordance with an update rule to generate new inputs values into the neural network for a calculation of new node values. (Strachan para. [0028] cites “Upon passing through the crossbar array 102, the plurality of column lines 106 may deliver output currents 114, where the output currents 114 may be compared to a threshold current according to an update rule to generate a new input vector of new node values.”)

In regards to claim 14, Strachan in view of Xia discloses the circuit of claim 1, wherein the neural network comprises a Hopfield Neural Network (HNN). (Strachan para. [0015] teaches the neural network may be a Hopfield network.)

In regards to claim 15, it is similar to that of claim 1 and rejected using the same reasoning found in claim 1.
In regards to claim 19, it is similar to that of claim 7 and rejected using the same reasoning found in claim 7.

In regards to claim 20, Strachan in view of Xia discloses the claim 15 wherein the memristor crossbar array comprises:  SMRH:490029298.2-- 42 --P A T E N T Docket No. 90718490 (61CT-295612) a plurality of weight row lines; a plurality of weight column lines; and a plurality of memory cells, wherein each of the plurality of memory cells are coupled across an intersection of one of the plurality of weight row lines and one of the plurality of weight column lines and programmed according to a weight matrix to output the calculated node value of the neural network across each of the plurality of weight column lines. (Strachan abstract, paragraphs [0012, 0017, 0019 and 0029-0030] discloses the weight row lines, weight column lines, memory cells at intersection of lines and columns and weight maxtrix.)

Allowable Subject Matter
Claims 2-6, 8-9, 12-13, 16-17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive. The applicant argues that the prior art fails to disclose a circuit element coupled to the array of analog elements wherein the circuit element is distinct and separate element from the memristor array that allows for the harnessing the noise. The examiner respectfully traverses the applicant arguments as the claims fail to make it clear that array of analog elements is distinct and separate from the circuit element, nor do the claims define how the circuit element is coupled to the array of analog elements. As such an array of memristors does satisfy both an array of analog elements and circuit elements coupled to it. In addition as the memristors does allow the noise to be used to reach global minimum the examiner maintains the rejection.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULINHO E SMITH/Primary Examiner, Art Unit 2127